         Case 3:20-cr-00212-MO       Document 20      Filed 03/10/21   Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
GARY Y. SUSSMAN, OSB #873568
Assistant United States Attorney
gary.sussman@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for the United States of America




                         UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                 PORTLAND DIVISION

 UNITED STATES OF AMERICA                         No. 3:20-cr-00212-MO

              v.                                  MOTION TO DISMISS
                                                  INFORMATION
 CHRISTOPHER FELLINI,

              Defendant.

       Pursuant to Fed. R. Crim. P. 48(a), the United States of America moves the Court for an

order dismissing the information in this case without prejudice.

DATED: March 10, 2021.                            Respectfully submitted,

                                                  SCOTT ERIK ASPHAUG
                                                  Acting United States Attorney

                                                  /s/ Gary Y. Sussman
                                                  GARY Y. SUSSMAN, OSB #873568
                                                  Assistant United States Attorney




Motion to Dismiss Information                                                        Page 1
